Title: From Thomas Jefferson to George Divers, 29 September 1807
From: Jefferson, Thomas
To: Divers, George


                        
                            Dear Sir
                            
                            Monticello Sep. 29. 07.
                        
                        I recieved the inclosed grass seed, & letter from a mr Willis of whom, or whose place of residence I know
                            nothing. the character he gives of the grass is such as to make it worthy an experiment: but my vagrant life renders it
                            impracticable with me. knowing nobody more likely to give it a fair trial than yourself I confide it to your care if you
                            think it worthy of it. I set out tomorrow for Washington; am rejoiced to hear of your improved health & shall hope to
                            find it still more improved in April. I salute you with great affection.
                        
                            Th: Jefferson
                            
                        
                    